Citation Nr: 1521206	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  14-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound of the right little finger.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

4.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for dementia.

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to May 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2014, the Board denied service connection for radiculopathy of the bilateral upper and lower extremities, as well as a rating in excess of 30 percent for osteoarthritis of the cervical spine.  At that time, the Board also remanded the remaining issues for further development.  Regarding the issues of service connection for a lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, PTSD, and dementia, since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

A claim of service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

The issue of a right hand disability has been raised by the record in the April 2011 and October 2014 VA examinations, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, PTSD, and dementia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the right little finger are manifested by pain, decreased range of motion, stiffness and deformity, without ankylosis.

2.  The Veteran's service-connected disabilities do not preclude him from substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 10 percent for residuals of a shell fragment wound of the right little finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5227-5156 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard February 2011 and May 2011 letters satisfied the duty to notify provisions for the rating and TDIU claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in April 2011, as well as in October 2014 pursuant to the Board's remand.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for these claims.

II. Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran seeks a higher rating for residuals of a shell fragment wound of the right little finger.

The Veteran's service-connected right little finger disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5227-5156.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5227, a maximum zero percent rating is warranted for ankylosis of the little finger; therefore, the Veteran is not entitled to a higher rating under this code.  The note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  

The RO granted the Veteran the current 10 percent rating based on Diagnostic Code 5156.  Under this Diagnostic Code, a 10 percent rating is warranted for amputation of the little finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  A 20 percent rating is warranted for amputation of the little finger with metacarpal resection (more than one-half of the bone lost).  

Diagnostic Code 5230 provides for evaluations of limitation of motion of the little finger, but since any limitation of motion warrants a zero percent rating, this diagnostic code is not for further application.

The evidence of record, including the VA examination reports, contains x-rays, which showed a valgus deformity at the pip joint with foreshortening of the proximal phalanx by a healed fracture involving its distal end and medial angulation of the head, with underlying secondary degenerative osteoarthritis with joint space narrowing and marginal anterior and posterior spurs.  Although the evidence shows deformity of the pip joint, the evidence does not show that the Veteran's disability picture approximates amputation of the right little finger with metacarpal resection, which could warrant a higher rating based on the location of the amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  This is so even with consideration of painful motion and other factors.  Further, the Veteran does not have true ankylosis as he was able to move his finger though motion was limited.  Thus, a higher rating is not warranted under this diagnostic code when rating the Veteran's disability as analogous to amputation.

The Board also will consider other potentially applicable diagnostic codes of the little finger in the Rating Schedule.  Under Diagnostic Code 5230, maximum zero percent rating is warranted for limitation of motion of the little finger.  38 C.F.R. § 4.71a.  Although the Veteran was diagnosed as having degenerative osteoarthritis of the right little finger on x-ray, the Board does not find that a higher rating is available under Diagnostic Code 5010.  Degenerative arthritis when established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  As previously stated, zero percent is the maximum rating available for limitation of motion or ankylosis of the little finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  Therefore, a higher rating is not available under these diagnostic codes.

As noted, a higher rating is not warranted based on the applicable rating criteria for the little finger.  This is so even with consideration of 38 C.F.R. § 4.59 that allows for a compensable rating with painful motion of a joint.  However, the limitation of motion diagnostic code for a little finger does not provide for a compensable rating.  Thus, the preponderance of the evidence is against the claim, there is no doubt to be resolved, and a rating higher than 10 percent for the right little finger is not warranted.  38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that a claim for a right hand disability has been referred to the RO.  

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected residuals of a shell fragment wound of the right little finger is manifested by pain, decreased range of motion, stiffness, and deformity.  These symptoms, and their resulting impairment, are contemplated by the rating schedule, which addresses limitation of motion, ankylosis, and amputation of the little finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5230.  As previously stated, the separate claim for a right hand disability has been referred to the RO.  In summary, the schedular criteria for residuals of a shell fragment wound of the right little finger contemplate the manifestations of Veteran's disability and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.

III. TDIU

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran's service-connected disabilities are degenerative osteoarthritis of the cervical spine (rated as 30 percent disabling); shell fragment wound of the right little finger with residuals (rated as 10 percent disabling); and a scar of the right frontal region (rated as noncompensable).  His combined service-connected disability rating is 40 percent.

As the Veteran's combined service-connected disability rating is 40 percent, he does not met the minimum schedular requirement, i.e., a single disability rating of 60 percent or more or a combined rating of 70 percent or more, to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).  

The question that remains is whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Here, the record does not show that Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

According to the Veteran's application for TDIU, he previously worked as a clerk and worked full time until he retired in 1982.  The August 2011 VA examination stated that the Veteran's retirement was due to his eligibility by age or duration of work.  The record does not show that the Veteran stopped working due to any disability.  In fact, he began receiving benefits from the Social Security Administration; however, there was no indication that these benefits were based on a disability as the entry for the date disability began was left blank.  

VA examinations reveal that the Veteran's service-connected disabilities did not cause the Veteran to become unemployable and do not preclude substantially gainful employment.  In the April 2011 VA examination of the finger, the examiner found that the disability of the right little finger did not cause any significant effects on the Veteran's usual occupation or daily activities.  The August 2011 general medical examiner found that the right frontal scar and the cervical spine disability had no effects on the Veteran's occupation.  The August 2011 spine examiner stated that based solely on the Veteran's service-connected musculoskeletal degenerative osteoarthritis of the cervical spine condition, residuals of shell fragment wound of the right little finger and scar, right frontal region, alone or together, do not render his unable to secure or follow a substantially gainful occupation and the Veteran is able to obtain and secure a financially gainful job of sedentary type not requiring overhead activities and reaching and repetitive head movement rotations due to musculosketal problems.  Finally, the October 2014 VA examiner arrived at basically the same conclusion of the August 2011 spine examiner stating that the Veteran was able to work a sedentary job not requiring overhead activities and reaching and repetitive head movement rotations due to musculosketal problems and not requiring forceful hand gripping with the dominant hand.

The Board does not find that the Veteran's service-connected disabilities are sufficient to preclude him from following a substantially gainful occupation.  The Veteran has been able to maintain many years of employment as a clerk, thus his physical disabilities should not preclude any type of employment that would rely on his intellectual abilities that would require minimal physical activities.  As such, the Board finds that the Veteran is able to secure or follow a substantially gainful occupation despite his service-connected degenerative osteoarthritis of the cervical spine, residuals of a shell fragment wound of the right little finger and scar of the right frontal region.

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  Thus, entitlement to a TDIU must be denied and referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 10 percent for residuals of a shell fragment wound of the right little finger is denied.

A TDIU is denied.


REMAND

In the previous remand, the Board requested an opinion to determine the etiology of the current a lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, and dementia are related to his period of service or the service-connected cervical spine disability.  In October 2014, the Veteran was provided VA examinations.  Regarding the spine, the examiner diagnosed the Veteran as having degenerative joint disease of the lumbar spine and opined that there was no evidence in the service treatment record or available medical records showing that his service-connected cervical condition caused or aggravated his lumbar condition and that the currently diagnosed lumbar degenerative joint disease and service-connected cervical spine are both in the spine, but the cervical spine condition was less likely as not causes or induces or aggravates the lumbar condition.  No additional rationale was provided for this opinion and the examiner did not provide an opinion as to whether the lumbar spine disability is related to service.

The Veteran was also provided a VA neurology examination regarding the issues of dementia and peripheral neuropathy.  The examiner diagnosed the Veteran as having a cognitive disorder and peripheral neuropathy of the upper and lower extremities.  The examiner opined that the peripheral neuropathy of the bilateral upper and lower extremities and dementia were not caused or aggravated by his service-connected cervical spine disability as there were no anatomical or physiological mechanisms that could link these conditions as there is no nexus of causality among these so different manifestations.  The examiner did not provide adequate rationale for his opinion, including when addressing whether the Veteran's disabilities were aggravated by his service-connected cervical spine disability.

The Board finds these examinations not wholly sufficient as explained above.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As such, further development is necessary for these claims.  See Stegall, 11 Vet. App. at 268.

The Veteran asserts that his psychiatric disorders were caused by experiences during service, including combat.  A private physician stated in a February 2011 letter that the Veteran has presented nervous problems since he left service and currently has depressed mood and struggles with memories of in-service combat experiences.  She also stated that the Veteran's nervous problems are aggravated by his back conditions.  Although the August 2011 VA examination stated that the Veteran was diagnosed with only dementia, the examiner stated that his cognitive impairment overshadows any other psychiatric symptoms at that time.  The Board finds that the Veteran should be afforded another examination to determine what psychiatric disorders the Veteran is currently diagnosed with and whether any of the diagnosed psychiatric disorders are related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate medical professional(s) to determine the etiology of his lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, and dementia.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the diagnosed lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, and dementia had their onset during, or are otherwise related to, the Veteran's period of active service.

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his lumbar spine disability, peripheral neuropathy of the bilateral upper and lower extremities, and dementia are caused or aggravated by his service-connected cervical spine disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran, and the February 2011 private physician's letter.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examination report must reflect review of pertinent material in the claim folder.  

The examiner should clearly state all psychiatric disabilities diagnosed on examination.  

For each psychiatric disability diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diagnosed psychiatric disability is related to or had its onset during the Veteran's military service, including combat.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's report as to the onset of his reported symptoms and experiences and consider the February 2011 private physician's statement.  

If the Veteran is diagnosed with PTSD, the examiner must also specify the stressor or stressors upon which the diagnosis of PTSD is based.

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed psychiatric disability is caused or aggravated by his service-connected cervical spine disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after the above development has been completed, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


